DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/1/19 and 5/5/21 is being considered by the examiner.

					Claim Status
	Claims 20-26 are pending and are examined and claims 1-19 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 26, the limitation “wherein the collecting chamber closed by the closure device is reduced to a pressure reduced as compared to ambient pressure” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel (US Patent 5,470,537), in view of Balhara (US Pub 2018/0008978).

Regarding Claim 20, Siegel teaches a collection assembly for collecting a small amount of a body fluid, in particular a blood sample, urine, salvia, comprising (See Fig. 1, Col. 2, lines 45-67): 
a sample container with a container wall (vial body 11), 
said container wall extending from a first open end to a second end, being limited by an outer surface and an inner surface and defining a longitudinal axis, and with a base, said base closing the second end of the container wall and surrounding a collecting chamber together with the container wall  (see vial body. And conical-bottom vial 2 as collecting chamber); and 
wherein the container wall comprises a first container wall section and a second container wall section adjacent thereto in the direction of the longitudinal axis (first container wall is where vial body reference sign 11 is shown; second container wall section is shown wehre conical bottom 5 is shown in Figure 1); 
wherein the first container wall section is formed hollow-cylindrically with a first outer diametric dimension and is arranged starting out from the open end (note diametric dimension by taking a cross-section of approx. where vial body 11 is marked in fig. 1); and
wherein the second container wall section comprises an at least sectionally smaller second diametric dimension with respect to the first outer diametric dimension -14-of the first container wall section (for second diametric dimension, take approx. cross-section of where conical body 5 is) ; and 

further comprising: an extender element having a side wall, said side wall extending from a first open end to a second end, and having a base wall arranged to be adjacent to the second end, wherein the base wall of the extender element is calotte-shaped, in particular hollow-spherical-calotte shaped (Fig. 1, Fig. 5, and Fig. 7, A base 1 is attachable to a conical-bottom vial 2 by insertion of a tip 3 into a tip receptacle 4 of a conical bottom 5 that is positioned centrally in the base 1.); and 
wherein the sample container at least partially projects into the first open end of the extender element with its second container wall section arranged at a distance from the first open end in the direction of the longitudinal axis (See Fig. 1); and 
further comprising: a coupling device with at least one first coupling element and with at least one second coupling element; wherein the at least one first coupling element is arranged or formed on the sample container and the at least one second coupling element is arranged or formed on the extender element; and wherein when the first and second coupling elements are in coupled engagement, the extender element is coupled to the sample container in a positively locked manner by means of a snap connection formed by the coupling elements establishing the collection assembly; wherein the second container wall section of the container wall of the sample container is formed hollow-conically;  -15-wherein the at least one first coupling element is arranged in a transition section  between the first container wall section and the second container wall section of the container wall; wherein the side wall of the extender element 

-16-wherein an outer envelope of the webs forming the support elements has a diameter, said diameter being equal to or slightly larger than an inner diameter of the side wall of the extender element in the region of its open end; 
wherein in the base wall of the extender element, at least one break-through, preferably several breakthroughs, is or are arranged, said breakthrough or said breakthroughs perforating the base wall; and 
wherein the at least one breakthrough is arranged at a distance from the longitudinal axis in the radial direction and the base wall is formed continuously in the region of the longitudinal axis.  
Balhara teaches in the related art of a container situated in another support device. [0036] Referring first to FIGS. 1, 2, and 3 which show a bone marrow isolation tube 100. Bone marrow isolation tube 100 has a lumen 102 that has top diameter 104 of 4 mm of and that narrows at the bottom with bottom diameter 106 of approximately 1 mm. Bone marrow isolation tube 100 has three wings 108 that allows bone marrow isolation tube 100 to sit inside a 1.5 ml microcentrifuge tube 110 (shown in FIGS. 4 and 5). [0037] Referring now to FIGS. 4 and 5 which show bone marrow isolation 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added webs on the vial and corresponding at least one break-through on the support, as taught by Balhara, in order to allow for a proper fit (sit inside) of one container held in a different holder, at taught by Balhara, in [0036]. 
	
Regarding Claim 21, modified Siegel teaches the collection assembly according to claim 20, wherein, as viewed in axial section, the outer surface and the inner surface of the first container wall section each directly transition into the outer surface and into the inner surface of the second container wall section forming a bend (Siegel teaches See Fig. 1, transition section occurs approx. where top portion 7 is labelled. Bends inwards going from top to bottom).  

Regarding Claim 22, modified Siegel teaches the collection assembly according to claim 20, wherein the at least one first coupling element is with a predominant portion arranged in the second container wall section (Siegel teaches Referring to FIGS. 6 and 7, a truncate-spherical bottom 14 below the receptacle rim 13 is provided to snap-lock onto a truncate-spherical tip 15 for use conditions requiring relatively sturdy attachment of the base 1 to the vial 2. Conical-bottom vials 2 with or without the truncate-spherical tip 15 can be used with bases 1 having a truncate-spherical bottom 14. Col. 3, lines 11-17).  

Regarding Claim 23, modified Siegel teaches the collection assembly according to claim 20, wherein the at least one second coupling element is formed by a wall section of the side wall of the extender element as well as by a continuous peripheral second groove in the inner surface of the side wall (Siegel teaches Referring to FIGS. 6 and 7, a truncate-spherical bottom 14 below the receptacle rim 13 is provided to snap-lock onto a truncate-spherical tip 15 for use conditions requiring relatively sturdy attachment of the base 1 to the vial 2. Conical-bottom vials 2 with or without the truncate-spherical tip 15 can be used with bases 1 having a truncate-spherical bottom 14. Col. 3, lines 11-17.).  

Regarding Claim 24, modified Siegel teaches the collection assembly according to claim 23, wherein when the first and the second coupling elements are in coupled engagement, the wall section of the side wall of the extender element engages in the first groove and wherein a second side face of the first groove closer to the base of the sample container and a wall section of the container wall  of the sample container adjoining thereon in the direction towards the base of the sample container engage in the second groove (Siegel teaches Referring to FIGS. 6 and 7, a truncate-spherical bottom 14 below the receptacle rim 13 is provided to snap-lock onto a truncate-spherical tip 15 for use conditions requiring relatively sturdy attachment of the base 1 to the vial 2. Conical-bottom vials 2 with or without the truncate-spherical tip 15 can be used with bases 1 having a truncate-spherical bottom 14. Col. 3, lines 11-17).  

Claim 25, modified Siegel teaches the collection assembly according to claim 20, wherein a closure device is provided by means of which closure device the first open end of the sample container is closed (Siegel teaches closure is shown in Fig. 1, 9).  

Regarding Claim 26, modified Siegel teaches the collection assembly according to claim 25, wherein the collecting chamber closed by the closure device is reduced to a pressure reduced as compared to ambient pressure (Siegel teaches closure is shown in Fig. 1, 9). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798